Citation Nr: 0321755	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  98-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chloracne.  

2.  Entitlement to service connection for peripheral 
neuropathy.  

3.  Entitlement to an effective date earlier than July 2, 
1990, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from July 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and September 1998 ratings 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  The veteran failed to 
report for a May 2000 hearing before the undersigned Veterans 
Law Judge.  

This appeal was certified to the Board on January 10, 2000.  
At that time a private attorney represented the veteran. In a 
letter received on April 26, 2000, the attorney reported that 
the veteran had asked him to withdraw as his representative.  
There is no indication that a copy of this letter was sent to 
the veteran.  The Board subsequently advised the veteran of 
the attorney's April 2000 letter, and informed the veteran of 
the steps necessary to appoint a new representative.  The 
Board further informed the veteran that if he did not respond 
within 30 days, the Board would presume that he did not 
desire representation. No response was received from the 
veteran.

In a letter dated in November 2000, the Board advised the 
private attorney that his April 2000 letter did not satisfy 
the Board's requirements for a motion to withdraw as 
representative under the provisions of 38 C.F.R. § 
20.608(b)(2).  In December 2000, the attorney submitted a 
motion to withdraw as the veteran's representative.  Under 
the provisions of 38 C.F.R. § 20.608(b)(2), an attorney 
representing the veteran at the time an appeal is certified 
to the Board may only withdraw his representation for good 
cause and must make a motion to withdraw.  A copy of the 
motion must be sent to the veteran with a return receipt 
requested.  The receipt with the veteran's signature must be 
filed with the motion to withdraw.  

The attorney's November 2000 motion does not comply with the 
requirements of 38 C.F.R. § 20.608(b)(2), in that the 
attorney did not submit the requisite receipt with the 
veteran's signature.  In fact, there is no indication that 
notice of the motion was sent to the veteran.  However, under 
the provisions of 38 C.F.R. § 20.607 (2002) a veteran may 
revoke a representative's authority to act on the veteran's 
behalf at any time by written notice to the Board.  The right 
to revoke representation is limited only by the provisions of 
38 C.F.R. § 20.1304 (2002), which requires that changes in 
representation be made within 90 days of the notice of 
certification of the appeal to the Board.

In this case, the attorney's April 2000 letter to the Board 
together with the veteran's failure to respond to the August 
2000 letter from the Board constitutes a valid revocation of 
the attorney's authority to represent the veteran.  

Although the April 2000 letter was received more than 90 days 
after certification of the appeal, there is no evidence that 
the veteran was sent a letter advising him of the 
certification. Accordingly, the 90-day period was not tolled.  

In an April 1981 statement in support of claim (VA Form 21-
4138), the veteran filed an informal claim for service 
connection for alcohol and drug abuse.  This issue, while not 
in appellate status, is referred to the RO.  

The issues with respect to service connection for chloracne 
as well as entitlement to an effective date earlier than July 
2, 1990, for the grant of service connection for PTSD, will 
be discussed in the remand section of this decision.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  Peripheral neuropathy was not present in service and is 
not etiologically related to service.  



CONCLUSION OF LAW

Peripheral neuropathy claimed as due to herbicide exposure 
was not incurred in or aggravated during service. 38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

They require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In an August 2001 letter, the veteran was notified of the 
VCAA and placed on notice of the evidence needed to 
substantiate his claim, and the evidence he was responsible 
for obtaining and the evidence VA would obtain.  VA has 
thereby met its obligation to notify the veteran of the 
evidence needed to substantiate his claim and of what 
evidence he was responsible for obtaining, and what evidence 
VA was responsible for obtaining.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was provided a VA 
examination in March 2002.  

The veteran has not identified, nor is the Board aware of, 
additional medical records associated with his claim for 
service connection for peripheral neuropathy, which need to 
be obtained.  The Board therefore finds that, the facts 
pertinent to the claim have been properly developed, and 
there is no further action that could assist the veteran in 
substantiating his claim.  Therefore, the Board will address 
the merits of the veteran's claim.  

Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. §§ 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, 
including a presumption of service-connection, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

Service connection may be granted for specified diseases 
based on inservice exposure to Agent Orange on a presumptive 
basis, or on a direct basis when there is competent evidence 
linking a current disease to such exposure.  Brock v. Brown, 
10 Vet App 155 (1997).  If a veteran was exposed to a 
herbicide agent during active military, naval or air service, 
the following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda (PCT); prostate cancer; multiple myeloma; respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma. 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne, PCT, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within one year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval or air service.  38 U.S.C.A. §§ 1113, 1116; 
38 C.F.R. § 3.307(a)(6)(ii).

Factual Background

A review of the veteran's service medical records does not 
reflect complaints or treatment for neuropathy.  During a 
separation medical examination there were no complaints or 
findings associated with, or symptoms of, peripheral 
neuropathy.  

Treatment records beginning in 1989 reflect a diagnosis of 
polyneuropathy, noted as probably secondary to alcohol abuse.  

In October 1991 the veteran underwent a VA medical 
examination.  The examiner's diagnosis noted the veteran's 
complaints of various patterns of tingling and numbness over 
all four extremities, the right arm being more affected than 
the others.  He reported that an MRI (magnetic resonance 
imaging) scan of the cervical spine, plus electromyogram 
(EMG) and nerve conduction studies (NCS), were normal.  An X-
ray of the cervical spine was reported to suggest narrowing 
at two of the lower cervical levels, but was otherwise within 
normal limits.  The examiner noted that there was no evidence 
of radiculopathy, although the suggestion of narrowing of the 
lower cervical spine could not fully exclude organic 
pathology.  The examiner further noted that the veteran's 
psychiatric difficulties raised the question as to whether he 
could be either enhancing his perception of pain, or 
somaticizing.  

An October 1996 clinical record reflects an impression of 
severe small fiber sensory neuropathy.  It was noted that 
screening labs for a reversible cause were negative.  
Lithium, which the veteran was prescribed, was noted as 
possibly causing a sensory neuropathy.  It was recommended 
that Lithium be discontinued to test whether or not the 
veteran's symptoms improved.  If no improvement was shown, it 
was noted that the neuropathy was likely due to the veteran's 
diagnosed Hepatitis C.  

In November 1996, the veteran underwent a VA examination.  
The veteran was noted to report a history of heavy alcohol 
abuse for decades.  He complained of numbness and tingling in 
his hands and feet, beginning 10-15 years previously.  On 
clinical evaluation, there was good muscle strength of all 
muscle groups in the upper and lower extremities.  Sensory 
examination was normal in the upper and lower extremities.  

A February 1997 clinical record notes a diagnosis of small 
fiber sensory neuropathy probably secondary to Hepatitis C 
vs. previous alcohol dependence.  

A December 1997 clinical record reflects that the veteran did 
not complain of neuropathy.  He was not taking Lithium.  

A February 1998 clinical record reflects the veteran's 
complaints of burning in the feet at night.  Clinical 
evaluation revealed sensation to light touch all over with no 
atrophy.  The impression was peripheral neuropathy by history 
and EMG.  

In March 2002, the veteran underwent a VA examination.  The 
examiner reviewed the claims file and noted the veteran's 
medical history with respect to a diagnosis of peripheral and 
small-fiber neuropathy.  The examiner noted that he had 
conducted NCSs of the lower extremities, and median nerve, 
which were normal.  The examiner reported that there was a 
question of whether the veteran even had neuropathy, given 
that he was young when his symptoms started and that the NCS 
was completely normal.  The examiner noted that he could not 
understand how the veteran's numbness and foot tingling could 
be associated with neuropathy with any certainty.  

In addition, the examiner reported that given the normal 
nerve conduction studies, all kinds of neuropathy would be 
ruled out, except for the possibility of small-fiber 
neuropathy.  It was noted that the only way one could be 
certain if the veteran had a small-fiber neuropathy would be 
to do a particular biopsy of the skin in his feet to see if 
the nerves had been destroyed.  The examiner opined that even 
if the veteran did have neuropathy, it would have begun in 
the setting of heavy drinking, which was a known cause of 
small-fiber neuropathies.  Thus, the veteran's small-fiber 
neuropathy was not due to herbicide exposure.  The examiner 
summarized by opining that there was no neuropathy, but that 
if there was it would be unlikely due to herbicide exposure.  

Analysis

Although acute peripheral neuropathy and subacute peripheral 
neuropathy are subject to presumptive service connection on 
the basis of exposure to herbicides, the evidence does not 
suggest that the veteran manifested acute or subacute 
peripheral neuropathy within the Agent Orange presumptive 
period.  He has never been diagnosed as having these forms of 
peripheral neuropathy.  There is no medical evidence of 
record suggesting the presence of peripheral neuropathy until 
many years following the veteran's discharge from service or 
suggesting that it is etiologically related to service.  38 
U.S.C. § 1116; 38 C.F.R. § 3.309(e).  

The VA examiner noted in March 2002, that all diagnostic 
testing for neuropathy was normal, suggesting that the 
veteran did not have neuropathy.  While negative diagnostic 
tests would not necessarily preclude the existence of small-
fiber peripheral neuropathy, that specific type of neuropathy 
was more likely due to the veteran's alcohol abuse as 
compared to herbicide exposure.  The examiner further noted 
in his conclusion that he did not believe the veteran had 
neuropathy, but if the veteran did in fact have small-fiber 
neuropathy, it was due to alcohol abuse and not etiologically 
related to service or herbicide exposure.  

With respect to the evidence supportive of the veteran's 
claim, the Board notes that VA clinical records reflect a 
diagnosis of small-fiber peripheral neuropathy.  There is no 
competent medical opinion that links the diagnosis to service 
or to herbicide exposure.  Thus, none of the evidence 
supportive of the veteran's claim suggests that it is at 
least as likely as not that the veteran's small-fiber 
peripheral neuropathy is etiologically related to his service 
exposure to a herbicide agent or that the disorder is 
otherwise etiologically related to service.  

In April 1981 the veteran filed an informal claim for service 
connection for alcohol and drug abuse.  Those claims have not 
been adjudicated by the RO.  

In Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit held 
that the current version of § 1110, when read in light of its 
legislative history, does not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability.  However, the Court held that § 1110 precludes 
compensation for secondary disabilities that result from 
primary alcohol abuse.  Thus, even if the veteran's claim for 
alcohol abuse is subsequently granted by the RO, the law 
would not allow a grant of service connection on a secondary 
basis for any claimed disability secondary to service-
connected alcohol abuse.  

Therefore, the Board finds the preponderance of the evidence 
is against the veteran's claim for service connection for 
peripheral neuropathy as due to herbicide exposure.  


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.   

REMAND

As noted above, the VCAA was signed into law during the 
course of this appeal.  Under 38 C.F.R. § 3.159, if VA makes 
reasonable efforts to obtain relevant non-Federal records but 
is unable to obtain them, or after continued efforts to 
obtain Federal records concludes that it is reasonably 
certain they do not exist or further efforts to obtain them 
would be futile, VA will provide the claimant with oral or 
written notice of that fact.  VA will make a record of any 
oral notice conveyed to the claimant.  The notice must 
identify the records VA was unable to obtain, an explanation 
of the efforts VA made to obtain the records, a description 
of any further action VA will take regarding the claim 
including but not limited to notice that VA will decide the 
claim based on the evidence of record unless the claimant  
submits the records VA was unable to obtain, and a notice 
that the claimant is ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e)(1) 
(2002).  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In its March 2001 remand order, the Board instructed the RO 
to obtain any additional medical records pertaining to the 
veteran's treatment for PTSD from both the VA medical center 
(VAMC) in Palo Alto, California, and the PTSD program at the 
VAMC San Francisco/Fort Miley.  In particular, the director 
of the Fort Miley PTSD program had noted that he had begun 
treating the veteran in March 1990.  He also noted that the 
veteran had received treatment at the VAMC Palo Alto prior to 
treatment at Fort Miley.  The Board instructed the RO to 
advise the veteran of any records it was unsuccessful in 
obtaining.  

In August 2001, the RO requested from the VAMC San Francisco 
and VAMC Palo Alto all treatment records from January 1986 to 
December 1990.  A June 2002 RO internal memorandum reflects 
that incomplete records had been received from the VAMC San 
Francisco, and that the VAMC Palo Alto had not responded to 
the RO's records request.  

Thereafter, records were received from the VAMC Palo Alto.  
On March 3, 2003, the RO was notified by the VAMC San 
Francisco that records for the period March 1990 to November 
1990 were unavailable.  In a supplemental statement of the 
case (SSOC), dated in June 2003, the evidence section notes, 
"Report from VA Medical Center San Francisco received March 
3, 2003."  The SSOC does not discuss the unavailability of 
the sought after medical records from the VAMC San Francisco, 
and the record does not otherwise provide oral or written 
notice of that fact.  

While the RO has made extensive efforts to obtain the missing 
records, proper notice of the missing records has not been 
provided the veteran under current law.  

In addition, in its March 2001 remand order, the RO was 
instructed to schedule the veteran for a medical evaluation 
to ascertain the nature and etiology of any skin disorder, to 
include chloracne.  The examiner was requested to express an 
opinion as to whether the veteran currently had a skin 
disorder, including chloracne and, if so, if it was as least 
as likely as not that any current skin disorder, including 
chloracne, was related to any incident of service origin, 
including exposure to Agent Orange.  

In reviewing the March 2002 examination report, the 
examiner's diagnosis is reported as a history of acneform 
eruption but no evidence at the time of any pustules or 
scarring, possible mild folliculitis, and post-inflammatory 
hyperpigmentation vs. café au lait macules.  The Board notes 
that the diagnosis appears to reflect some type of skin 
disorder.  However, the examiner has not discussed the 
relationship, if any, between the skin disorder and service, 
to include herbicide exposure, as requested by the Board.  As 
such, the examiner should be requested to provided the 
necessary opinion.  Stegall, supra.  

While the Board regrets the delay, under the circumstances 
described above, this case is remanded to the RO for the 
following actions:

1.  The RO should take the appropriate 
steps to notify the veteran that it has 
been unable to obtain treatment records 
from the VAMC San Francisco from March 1990 
to November 1990.  In doing so, the RO 
should (a) identify the specific records 
the RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

2.  The RO should provide the VA 
physician who performed a skin 
examination of the veteran in March 2002, 
at the VA Medical Center in Palo Alto, 
California with the veteran's claims 
file.  

The physician should render an opinion as 
to whether it is at least as likely as 
not that the veteran currently has a skin 
disorder attributable to a disease or 
injury in service, including exposure to 
a herbicide agent.  The rationale for all 
opinions expressed and conclusions 
reached should be set forth.  If the 
physician is unavailable another 
physician may review the claims folder 
and furnish the requested opinion.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the decision remains adverse 
to the veteran in any way, he and his 
representative should be furnished an 
SSOC and given the opportunity to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



